Citation Nr: 0336257	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	The propriety of a 10 percent initial evaluation for 
left knee patella syndrome.  

2.	The propriety of a noncompensable (0 percent) initial 
evaluation for right knee patella syndrome. 



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from September 1995 to 
September 2001.

This appeal arises from a September 2002 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) regional office (RO).  That decision granted service 
connection for a left knee disability with a 10 percent 
evaluation and a right knee disability evaluated as 
noncompensable.  These actions were all made effective the 
day following the veteran's separation from service.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was last afforded a VA examination of his knee 
disabilities in September 2002.  The veteran subsequently 
submitted a statement in which he stated that his knee 
disabilities were becoming more severe and he also reported 
that he was to begin treatment at a VA medical facility in 
November 2002.  In his substantive appeal he reported that he 
had been referred to another VA medical center for treatment.  
Records of this treatment are not associated with the claims 
folder.  

The September 2002 examination was conducted without the 
examiner having access to the veteran's medical records, and 
did not report the ranges of motion in the knees.

In addition, the Board notes that VA is required to 
specifically inform the claimant of the evidence needed to 
substantiate the claim, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  The RO has not provided 
this notice with regard to the claim on appeal. 

In view of the above, this matter is REMANDED for the 
following actions:

1.  The RO should provide the veteran 
with the notice required by 38 U.S.C.A. 
§ 5103 (West 2002), as amended.

2.  The RO should obtain copies of all 
clinical records documenting the 
veteran's reported treatment at the VA 
Medical Centers in Altoona and Oakland 
(Pittsburgh) Pennsylvania from November 
2002, to the present. 

3.  The veteran should then be scheduled 
for an orthopedic examination to 
determine the current severity of his 
service-connected right and left knee 
disabilities.  The claims folder must be 
made available to the examining physician 
and the physician should state in the 
report of examination, or in an addendum 
to the examination, that the claims 
folder was reviewed.

The examiner should report ranges of 
right knee and left knee motion in 
degrees.  The examiner should also 
determine whether the left knee or right 
knee disabilities are manifested by 
weakened movement, excess fatigability, 
or in coordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or in coordination.  

The examiner should note the presence or 
absence of subluxation or lateral 
instability in the knees.  If present, 
the examiner should express an opinion as 
to whether the subluxation or lateral 
instability is severe, moderate or 
slight.

4.  Then, the RO should again adjudicate 
the veteran's current claims.  If the 
benefits sought are not granted, the 
veteran should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for further appellate 
consideration, if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


